FILE COPY




                               CAUSE NO. 12-15-00287-CV
                              IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


HEALTH CARE SERVICE
CORPORATION, AN UN-
INCORPORATED DIVISION     }                          APPEALED FROM 241ST
OF WHICH IS BLUE CROSS
AND BLUE SHIELD OF TEXAS,
APPELLANT

V.                                               }   DISTRICT COURT IN AND FOR

EAST TEXAS MEDICAL
CENTER,                                          }   SMITH COUNTY, TEXAS
APPELLEE

                                                 ORDER
       Health Care Service Corporation, an unincorporated division of which is Blue Cross and
Blue Shield of Texas (BCBS), has filed this accelerated appeal from the trial court’s
November 10, 2015 order granting a temporary injunction requested by East Texas Medical
Center (ETMC).
       On December 1, 2015, BCBS filed a motion requesting this Court to stay the temporary
injunction, see TEX. R. APP. P. 29.3, or alternatively, to permit BCBS to supersede the temporary
injunction, see id. 29.2, during the pendency of the appeal. ETMC argued in its response that
BCBS is not entitled to the requested relief and asked that the motion be denied.            On
December 15, 2015, the Court heard oral argument on the motion.
       Based upon the arguments presented by BCBS and ETMC, both in the motion and
response and at oral argument; the state of the record, including the evidence presented to the
trial court; and the weighing of the equities,
                                                                                  FILE COPY


       IT IS HEREBY ORDERED that BCBS’s motion for a stay or supersedeas be, and hereby
is, DENIED.
       IT IS FURTHER ORDERED that, because this is an accelerated appeal and BCBS and
ETMC have waived any extensions of time for filing their respective briefs, the following
deadlines will apply.
               The Appellant’s brief is due on or before December 29, 2015.
               The Appellee’s brief is due on or before January 19, 2016.
               The Appellant’s reply brief is due on or before February 1, 2016. See TEX. R.
               APP. P. 38.6(d).

               Oral argument will be held on February 9, 2016, at 2:00 p.m.


       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
17th day of December 2015, A.D.
                                                    PAM ESTES, CLERK
                                                    12TH COURT OF APPEALS


                                                    By: ________________________________
                                                    Katrina McClenny, Chief Deputy Clerk